


110 HRES 1445 IH: Commending the General Motors Corporation

U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1445
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2008
			Mr. Kildee (for
			 himself, Mr. Dingell,
			 Mr. Rogers of Michigan,
			 Mrs. Miller of Michigan,
			 Ms. Sutton,
			 Mr. Ehlers,
			 Mr. Knollenberg,
			 Ms. Kaptur,
			 Mr. Levin,
			 Mr. Stupak,
			 Mr. Camp of Michigan,
			 Mr. Hoekstra,
			 Mr. McCotter,
			 Mr. Walberg,
			 Mr. Upton,
			 Ms. Kilpatrick,
			 Mr. Visclosky, and
			 Mr. Conyers) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Commending the General Motors Corporation
		  on the occasion of its 100th anniversary.
	
	
		Whereas General Motors Corporation (GM) traces its history
			 to September 16, 1908, when its colorful founder William C. (Billy) Durant
			 incorporated the company with a visionary idea that several car makers combined
			 under one company umbrella would be more effective and have more growth
			 potential than one brand on its own;
		Whereas by 1916, the General Motors family included the
			 legendary Chevrolet, Oakland (later Pontiac), GMC, Oldsmobile, Buick, and
			 Cadillac brands and under Durant’s successor, Alfred P. Sloan, Jr. (often
			 called the father of modern management), GM soon adopted the equally
			 revolutionary strategy of a car for every purse and purpose,
			 dividing the vehicle market into price segments ranging from low-price to
			 luxury and targeting each brand and model of General Motors to a distinct
			 segment, something no other manufacturer or marketer had ever done;
		Whereas this milestone innovation, plus the equally
			 unprecedented innovation of the annual model change, enabled General Motors to
			 become America’s number one seller of vehicles in 1926, a position the company
			 still holds today;
		Whereas in the 1930s, with the Great Depression, tensions
			 in the workplace spread across America, setting the stage for the historic GM
			 sit-down strike in Flint, Michigan, which led to General Motors
			 becoming the first company to recognize the United Automobile Workers of
			 America (UAW), soon the country’s largest union, and new health care and
			 pension benefits first negotiated between the UAW and GM in 1950 became the
			 norm for all American industry in the second half of the twentieth
			 century;
		Whereas with America’s entry into World War II, no company
			 converted faster or more comprehensively to wartime production than General
			 Motors, leading to it being called the greatest industrial transformation in
			 history, with more than 200 plants in North America shifting to the production
			 of airplanes, tanks, machine guns, and other military vehicles and goods in a
			 matter of months;
		Whereas General Motors alone supplied the forces of the
			 United States with more than $12 billion in military goods (several hundreds of
			 billions when converted to today’s dollars), more than any other company,
			 leading the late management theorist Peter Drucker to go so far as to say that
			 General Motors won the war for America;
		Whereas in September 2001, GM’s Keep America
			 Rolling Program is credited with jump-starting the American economy in
			 a period of great financial uncertainty and anxiety following the terrorist
			 attacks and the worse loss of life and destruction on American soil since Pearl
			 Harbor;
		Whereas since its inception in 1908, GM has sold more than
			 308 million cars and trucks in the United States and more than 445 million
			 worldwide and nearly 1 million Americans earn their living either building or
			 selling GM vehicles;
		Whereas in the past seven years, GM’s capital investments
			 in the United States have totaled more than $31 billion, more than double and
			 triple those of foreign automakers with U.S. operations; and
		Whereas GM is committed to playing a leading role in
			 providing meaningful solutions to address America’s energy needs and to remove
			 the automobile from the environmental equation with advanced technology and
			 alternate sources of propulsion that will include the first mass-produced
			 extended range electric vehicle, the Chevy Volt, in 2010: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 commends and congratulates the General Motors Corporation on the occasion of
			 its 100th anniversary.
		
